Citation Nr: 1300982	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  10-22 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, not including posttraumatic stress disorder (PTSD), to include anxiety, cognitive disorder not otherwise specified (NOS), depressive disorder NOS, depressive neurotic reaction and major depression recurrent with psychotic features, claimed as secondary to a service-connected right elbow disability.  

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for intervertebral disc herniation of T11 to T12 level and L1 to L3, L5, and S1, claimed as secondary to a service-connected right elbow disability.  

3. Entitlement to a disability evaluation in excess of 10 percent for the service-connected status-post trauma to right distal humerus, old avulsion fracture of the styloid process of ulna (hereinafter referred to as a "right elbow disability").  

4. Entitlement to service connection for an acquired psychiatric disorder, not including PTSD, to include anxiety, cognitive disorder NOS, depressive disorder NOS, depressive neurotic reaction and major depression recurrent with psychotic features, claimed as secondary to a service-connected right elbow disability.  

5. Entitlement to service connection for intervertebral disc herniation of T11 to T12 level and L1 to L3, L5, and S1, claimed as secondary to a service-connected right elbow disability.  

6. Entitlement to service connection for a left ankle disorder, claimed as secondary to a service-connected right elbow disability.  

7. Entitlement to service connection for a right ankle disorder, claimed as secondary to a service-connected right elbow disability.  

8. Entitlement to service connection for a left knee disorder, claimed as secondary to a service-connected right elbow disability.  

9. Entitlement to service connection for a right knee disorder, claimed as secondary to a service-connected right elbow disability.  

10. Entitlement to service connection for a left shoulder disorder, claimed as secondary to a service-connected right elbow disability.  

11. Entitlement to service connection for PTSD.  

12. Entitlement to total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to March 1960, with confirmed service in Korea from November 1958 to December 1959.  

This matter comes before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from a June 2009 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in San Juan, the Commonwealth of Puerto Rico ("San Juan").  

The Veteran requested a hearing before a Decision Review Officer (DRO) in his VA Form 9, Appeal to Board of Veterans' Appeals, received in May 2010.  However, in a VA Form 21-4138, Statement in Support of Claim, received in August 2010, he cancelled his hearing request.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2012).  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims ("Court") held that the scope of a claim must be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  In short, the essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  In the Veteran's case, the clinical record reflects diagnoses of various mental health disorders, which he has associated with his service-connected right elbow disability, and a separate claim for PTSD, which he has associated with in-service stressor incidents.  Hence, the Board has accordingly characterized these issues on appeal to encompass consideration of alternative psychiatric diagnoses and theories of entitlement.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issues of entitlement to an increased evaluation for the service-connected right elbow disability; to service connection for an acquired psychiatric disorder, not including PTSD, to include anxiety, cognitive disorder NOS, depressive disorder NOS, depressive neurotic reaction and major depression recurrent with psychotic features, claimed as secondary to a service-connected right elbow disability; to service connection for intervertebral disc herniation of T11 to T12 level and L1 to L3, L5, and S1, claimed as secondary to a service-connected right elbow disability; to service connection for a left ankle disorder, claimed as secondary to a service-connected right elbow disability; to service connection for a right ankle disorder, claimed as secondary to a service-connected right elbow disability; to service connection for a left knee disorder, claimed as secondary to a service-connected right elbow disability; to service connection for a right knee disorder, claimed as secondary to a service-connected right elbow disability; to service connection for a left shoulder disorder, claimed as secondary to a service-connected right elbow disability; to service connection for PTSD; and to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. The Veteran's claim of service connection for an acquired psychiatric disorder, to include anxiety, cognitive disorder NOS, depressive disorder NOS, depressive neurotic reaction and major depression recurrent with psychotic features, claimed as secondary to a service-connected right elbow disability, was denied by an unappealed rating decision in March 2007, of which the Veteran was advised in March 2007.  

2. The evidence received since the March 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for an acquired psychiatric disorder, to include anxiety, cognitive disorder NOS, depressive disorder NOS, depressive neurotic reaction and major depression recurrent with psychotic features, claimed as secondary to a service-connected right elbow disability, and raises a reasonable possibility of substantiating the claim.  

3. The Veteran's original claim of service connection for intervertebral disc herniation of T11 to T12 level and L1 to L3, L5, and S1, claimed as secondary to a service-connected right elbow disability, was denied by an unappealed rating decision in March 2007, of which the Veteran was advised in March 2007.  

4. The evidence received since the March 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for intervertebral disc herniation of T11 to T12 level and L1 to L3, L5, and S1, claimed as secondary to a service-connected right elbow disability, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The unappealed March 2007 rating decision, which denied the claim for service connection for depressive reaction, claimed as secondary to a service-connected right elbow disability, is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.158, 3.160(d), 20.201, 20.302, 20.1103 (2012).  

2. New and material evidence has been received, and the claim for service connection for depressive reaction, claimed as secondary to a service-connected right elbow disability, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).  

3. The unappealed March 2007 rating decision, which denied service connection for intervertebral disc herniation of T11 to T12 level and L1 to L3, L5, and S1, claimed as secondary to a service-connected right elbow disability, is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.158, 3.160(d), 20.201, 20.302, 20.1103 (2012).  

4. New and material evidence has been received, and the claim for service connection intervertebral disc herniation of T11 to T12 level and L1 to L3, L5, and S1, claimed as secondary to a service-connected right elbow disability, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: 

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);  

(2) the layperson is reporting a contemporaneous medical diagnosis, or;  

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this decision the Board reopens the claims for service connection.  Since the Board is reopening the claims, there is no need to discuss whether there has been compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), in terms of notifying the Veteran of the evidence necessary to substantiate the element or elements of his claims that were found insufficient in the previous denials.  Kent, 20 Vet. App. at 10-11; see also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  This is because the Board is reopening the claims irrespective of any Kent concerns.  Under this circumstance, there is no prejudice to the Veteran in adjudicating the application to reopen without further discussion of VA's duties to notify and assist.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


New and Material Evidence

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

The Veteran is seeking to reopen his claims for service connection for service connection for depressive reaction, claimed as secondary to a service-connected right elbow disability; and for intervertebral disc herniation of T11 to T12 level and L1 to L3, L5, and S1, claimed as secondary to a service-connected right elbow disability.  The Board presently reopens these claims.  

The Veteran initially filed his claim for service connection for depressive neurotic reaction, claimed as secondary to his service-connected right elbow disability, which was denied in an unappealed April 1983 rating decision, issued in June 1983.  The RO based this determination on a finding that the evidence failed to establish that the diagnosed nervous disability was related to the service-connected right elbow.  The April 1983 rating decision is final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2012).  

In July 2006, the Veteran requested to reopen the claim for an acquired psychiatric disorder, and in August 2006, he filed a claim for service connection for a back disorder.  In March 2007, the RO reopened the claim for service connection for depressive reaction but denied the claim, and denied the claim for intervertebral disc herniation, claimed as a back disorder.  The RO based this determination on a finding that the evidence failed to establish that neither the diagnosed nervous disability, nor the diagnosed back disorder, were related to the service-connected right elbow or to the Veteran's military service.  The March 2007 rating decision is final but may be reopened upon receipt of new and material evidence.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2012).  
At the time of this denial, the pertinent evidence of record included VA and private treatment records showing diagnoses of intervertebral disc herniation and depressive reaction, a VA examination report, and statements from the Veteran, along with service treatment records that were negative for findings of or treatment for any depressive reaction, but did show complaint of low back pain.  

Evidence submitted since the March 2007 rating decision, includes numerous statements from the Veteran; a VA examination report; and VA and private treatment records, including a private psychiatric evaluation which included a positive nexus opinion.  

The Veteran recently sought to reopen his claims in February 2009.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The definition of new and material evidence was revised in August 2001.  The change in the law, however, pertains only to claims filed on or after August 29, 2001.  Because the Veteran's request to reopen was initiated after August 2001, his case will be adjudicated by applying the law currently in effect.  

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Section 3.156(a) "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 10.  Instead, it is intended to guide VA adjudicators in "determining whether submitted evidence meets the new and material requirements."  Id.  However, "[f]or reopening, 
38 U.S.C. § 5103A(a) does not require VA to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim."  Id. at n.7.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the March 2007 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claims for service connection.  The majority of this evidence is new, in that it was not previously of record.  

The Board finds the lay assertions presented by the Veteran, along with the statement from private practitioners, to generally provide more information concerning the circumstances surrounding the onset and etiology of his claimed psychiatric and spine disorders, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus are material in that they relate to previously unestablished facts that tend to substantiate the Veteran's claims.  

In this regard, the February 2009 letter from the Veteran's private physician shows the Veteran was diagnosed with major depression, recurrent, with psychotic features.  The physician opined that the Veteran's "emotional derangements arose from his stay and experiences in Korea while he was in the army."  

Also, the Veteran underwent VA examination in March 2009, during which he complained of progressively worsening right elbow pain and a history of herniated disc T11 to T12, L1 to L3, and L5 to S1.  VA lumbosacral and thoracic spine studies performed in April 2009 reveal findings of fracture deformities at the L1 and L4 vertebral bodies of uncertain age, and of mild wedge deformities of what are likely the T12 and L1 vertebral bodies, of uncertain age, and osteopenia.  

The Veteran has submitted numerous lay statements conveying his belief that his current back and psychiatric disorders are related to his service-connected right elbow disability.  

The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

The Veteran is competent to describe observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

These new records, generally confirm that the Veteran has current spine and psychiatric disorders, and address the relationship between these disorders and the Veteran's service and service-connected disability.  Therefore, the newly submitted evidence pertains to elements of the claim that were previously found to be lacking.  Furthermore, as will be discussed below, the evidence triggers VA's duty to provide an examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For these reasons, the Board finds that the additional evidence received since the March 2007 rating decision warrants a reopening of the Veteran's claims of service connection for service connection for service connection for depressive reaction, claimed as secondary to a service-connected right elbow disability; and for intervertebral disc herniation of T11 to T12 level and L1 to L3, L5, and S1, claimed as secondary to a service-connected right elbow disability, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for depressive reaction, claimed as secondary to a service-connected right elbow disability, and, to that extent only, the claim to reopen is granted.  

New and material evidence has been received to reopen a claim for entitlement to service connection for intervertebral disc herniation of T11 to T12 level and L1 to L3, L5, and S1, claimed as secondary to a service-connected right elbow disability, and, to that extent only, the claim to reopen is granted.  


REMAND

To ensure compliance with due process requirements, the Board presently remands the Veteran's claims for further development.  In particular, a remand is required to provide the Veteran with various VA examinations and medical opinions for his claimed disorders and service-connected disability, as well as to obtain any outstanding private and VA treatment records, to include records associated with a Workers' Compensation filing, and to adjudicate the intertwined issue of a TDIU rating.  

With regard to the Veteran's claim for an increased evaluation for the service-connected right elbow disability, the Board finds a more recent examination, to include appropriate testing, is necessary for the Board to properly adjudicate the claim.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability and the available evidence is too old or that the current rating may be incorrect.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  His most recent VA bones examination was in March 2009.  Since then, the Veteran has essentially asserted that his symptoms have increased in severity and he has repeatedly requested that he be scheduled for a new VA examination.  Hence, a remand is required to provide the Veteran with VA examination and medical opinion to assess the nature and severity of his right elbow disability.  

With regard to his claims for service connection, the Board notes that there are multiple theories of entitlement, raised by the record, upon which the Veteran may base his claims for service connection.  

A claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).  

Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); Robinson v. Peake, 21 Vet. App. 545, at 552 (characterizing Schroeder as holding that "the duty to assist applies to the entire claim, which might require assistance in developing more than one theory in support of that claim"); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir.2001); Brokowski, 23 Vet. App. at 85.  Overall, the scope of the claim will be based on a sympathetic assessment of "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim," i.e., the information gathered upon investigation.  Clemons, 23 Vet. App. at 5.  

With respect to the claimed psychiatric disorders, the Board notes that the Veteran submitted a private psychiatric evaluation in February 2009, which included diagnoses of PTSD and major depression, recurrent, with psychotic features.  Moreover, the clinical record contains various diagnoses of acquired psychiatric disorders, to include anxiety, cognitive disorder NOS, depressive disorder NOS, depressive neurotic reaction and major depression recurrent with psychotic features, claimed as secondary to a service-connected right elbow disability.  The Board finds the record to be underdeveloped as to these claims, as the Veteran has not been afforded a VA examination to determine the nature and etiology of his current psychopathology.  

While the February 2009 private psychiatric evaluation contains a review of the Veteran's reported military history, and an opinion that his "emotional derangements arose from his stay and experiences in Korea while he was in the army," the basis of this opinion is not explained. Moreover, the report does not indicate that the Veteran's diagnosed PTSD was evaluated using the criteria set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  A VA mental disorders examination must be provided to fully address all of the Veteran's claimed stressor incidents, including those not independently verified by the available record, along with any additional psychopathology present that could be related to a service-connected disability or to service directly.  See 38 U.S.C.A. § 5103A (d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The RO undertook development of the PTSD claim by attempting to corroborate the Veteran's stressors described in the February 2009 private psychiatric evaluation.  This report shows that the Veteran complained that, among other things, he was struck in the head by one of his commanding officers who thought he was asleep.  In April 2009, the RO issued a "Formal finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD."  However, a March 1959 service treatment record clearly shows the Veteran was treated for a head injury sustained while sleeping in a barracks, when someone hit a foot locker and knocked a steel pot (i.e., military parlance for a helmet) on to his head.  Moreover, the Veteran has not been provided VCAA notice that addresses a claim for service connection for PTSD, nor has he been given a PTSD questionnaire, or similar stressor verification document, to complete.  This must be provided on remand.  

With respect to the claimed orthopedic disorders, the central inquiry before the Board is whether the Veteran has a spine, bilateral ankle, bilateral knee, and/or a left shoulder disorder that:

1. Is/are caused by his already service-connected disability, to include a right elbow disability, or;  

2. Is/are directly related to military service.  

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).  

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The service treatment records indicate a single instance of treatment for low back pain, which was later attributed to a urinary tract infection.  These records are otherwise without findings related to any spine, ankle, knee or left shoulder disorders.  

On VA examination in March 2009, the Veteran was diagnosed with osteopenia of the left shoulder by X-ray, osteopenia of the knees by X-ray, bilateral knee and ankle pain, and left shoulder and right elbow pain.  The examiner concluded that the Veteran's left shoulder, knees and ankles were not caused by or the result of trauma to the right elbow.  However, the examiner did not address the relevant provisions regarding aggravation provided in 38 C.F.R. § 3.310.  Moreover, the examination is inadequate as the examiner failed to discuss the likelihood of a direct relationship between the Veteran's left shoulder, knee and ankle disorders and his military service.  Additionally, the examiner failed to address the Veteran's diagnosed spine disorder and accompanying clinical findings, and no opinion as to the etiology of the spine disorder was proffered.  

Moreover, the Board notes that the Veteran has provided lay statements as to the nature of his spine, left shoulder, bilateral knee and bilateral ankle disorders, and their relationship to his service and service-connected right elbow disability.  However, the examiner failed to address these lay contentions.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran has been diagnosed with a spine, left shoulder, bilateral ankle, bilateral knee, and acquired psychiatric disorder, and is currently service-connected for a right elbow disability, which satisfies the first and second elements of a claim for secondary service connection.  Wallin, 11 Vet. App. at 512.  However, sufficient opinion has not been obtained to determine the etiology of any of these disorders on the basis of in-service incurrence, or on the basis of aggravation by service-connected disability, to include the right elbow disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §3.310 (secondary service connection); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (re: secondary service connection); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the Veteran's disability "may" be associated with the veteran's service, is a low threshold).  Therefore, the Veteran must be scheduled to undergo further examinations and opinions to ascertain the nature and etiology of these claimed disorders.  

The Court has held that the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Also, to ensure completeness of the record, the RO/AMC must attempt to obtain any outstanding VA and private medical records, if such records exist.  The electronic Virtual VA records file was reviewed and did not reveal any VA treatment records pertinent to this appeal.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, VA must obtain any outstanding records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Also, in a VA Form 21-526, Veteran's Application for Compensation or Pension, received in August 2006, the Veteran indicated that he was in receipt of Workers' Compensation benefits due to his right elbow disability.  These records would be relevant to the issues on appeal and they must be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(1) (2012).  

Finally, the Veteran's claim for TDIU is impacted by the outcome of his increased rating and service connection claims and therefore, the TDIU claim is inextricably intertwined with the other claims on appeal.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the claim for TDIU is "inextricably intertwined" with the service connection claims, the TDIU claim must also be remanded to the AOJ in accordance with the holding in Harris.  

In TDIU claims, the Court has held that the duty to assist requires that VA obtain an examination, which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2011); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2012).  Hence, after the service connection and increased rating claims have been adjudicated, the Veteran must also be scheduled for a VA examination to ascertain the effect his service-connected disabilities have on his employability.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record, to include any Workers' Compensation records.  The RO/AMC must provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file.  The RO/AMC must obtain these records and associate them with the claims folder.  If the records are not obtainable (or none exist), the Veteran must be notified and the record clearly documented. The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All responses received must be associated with the claims file.  It is not necessary for records existing in the Virtual VA system to be printed.  

2. The RO/AMC must send the Veteran a VCAA letter as required for his PTSD claim.  This letter must be compliant with all of the pertinent provisions of 38 C.F.R. § 3.304.  The RO/AMC must attach a PTSD questionnaire, or similar stressor verification document, with the purpose of ascertaining the detailed accounts of the Veteran's claimed in-service stressor incidents.  The RO/AMC must allow the Veteran additional time to submit such evidence after receipt of the VCAA letter.  

3. After securing any VA or private treatment records (or receiving a negative response), RO/AMC must arrange for a VA examination with an appropriate clinician to ascertain the severity of the service-connected right elbow disability and its impact on his employability and daily activities.  The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder.  

A copy of this remand and all relevant treatment records, along with all pertinent lay statements, must be made available to the examiner, to include any pertinent records in Virtual VA.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.  All indicated tests must be conducted to ascertain the nature and severity of the right elbow disability.  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the specific supporting evidence of record.  The examiner must provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and may result in a return of the claim to the examiner.  

4. The Veteran must also be afforded an appropriate examination to determine the etiology of the claimed acquired psychiatric disorders, to include anxiety, cognitive disorder NOS, depressive disorder NOS, depressive neurotic reaction and major depression recurrent with psychotic features, claimed as secondary to a service-connected right elbow disability; and PTSD.  The examiner must include a discussion of the historical evidence of record, and any current psychopathology found, along with the review of the reported symptomatology.  

A copy of this remand and all relevant in-service and post-service treatment records, along with all pertinent lay statements, must be made available to the examiner, to include any pertinent records in Virtual VA.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

All indicated tests and studies must be accomplished (with all findings made available to the practitioner prior to the completion of his or her report) and all clinical findings must be reported in detail, and rendered in accordance with the diagnostic criteria for the condition set forth in the DSM-IV.  

The examiner must take a full history from the Veteran.  If there is a clinical basis to support or doubt the lay history as provided by the Veteran the examiners must so state, with a fully reasoned explanation for any such finding.  




The examiner must answer the following questions based on the
 review of all of the evidence of record to include the claimant's reports and contentions; the examiner's own experience and the current state of medical science: 

a) Do the Veteran's psychiatric symptoms meet the criteria set forth for PTSD in the DSM-IV?  Specific responses must be provided for each of the DSM-IV criteria.  If a diagnosis of PTSD is appropriate, the examiner must state which, if any, of the Veteran's reported stressors are sufficient to produce PTSD.  The examiner must specifically provide an opinion, with supporting rationale, as to whether PTSD, if diagnosed, is medically related to the Veteran's fear of hostile military or terrorist activity, and must provide opinion regarding the likelihood of any claimed in-service personal assault and the relationship of any such assault and any diagnosed PTSD.  

b) Is any diagnosed acquired psychiatric disorder, not including PTSD, to include anxiety, cognitive disorder NOS, depressive disorder NOS, depressive neurotic reaction and major depression recurrent with psychotic features, caused or aggravated (a chronic worsening of the underlying condition) as a result of any service-connected disability, to specifically include the right elbow disability?  

c) If the Veteran is determined not to have any acquired psychiatric disorder, not including PTSD, that was caused or aggravated by a service-connected disability, the examiner must state whether the Veteran has an acquired psychiatric disorder, not including PTSD, that was caused by his period of active duty (from May 1958 to March 1960).  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the specific supporting evidence of record.  The examiner must provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and may result in a return of the claim to the examiner.  

5. The Veteran must also be afforded an appropriate examination to determine the etiology of the claimed spine, bilateral ankle, bilateral knee, and left shoulder disorders.  The examiner must include a discussion of the historical evidence, and any current orthopedic pathology found, along with the review of the reported symptomatology.  

A copy of this remand and all relevant in-service and post-service treatment records, along with all pertinent lay statements, must be made available to the examiner, to include any pertinent records in Virtual VA.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  




      The examiner must answer the following questions based
on the review of all of the evidence of record to include the
claimant's reports and contentions; the examiner's own 
experience and the current state of medical science:

a) Is any diagnosed spine, bilateral ankle, bilateral knee, and/or left shoulder disorder caused or aggravated (a chronic worsening of the underlying condition) as a result of any service-connected disability, to specifically include the right elbow disability?  

b) If the Veteran is determined not to have any spine, bilateral ankle, bilateral knee, and/or left shoulder disorder that was caused or aggravated by a service-connected disability, the examiner must state whether the Veteran has a spine, bilateral ankle, bilateral knee, and/or left shoulder disorder that was caused by his period of active duty (from May 1958 to March 1960).  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the specific supporting evidence of record.  The examiner must provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and may result in a return of the claim to the examiner.  

6. Following the development listed above, the Veteran must also be afforded an appropriate examination to determine the effects of his service-connected disabilities on his employability.  

A copy of this remand and all relevant in-service and post-service treatment records, along with all pertinent lay statements, must be made available to the examiner, to include any pertinent records in Virtual VA.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

The examiner must provide an opinion as to whether, without regard to age or the impact of any nonservice-connected disabilities, the Veteran's service-connected disabilities, either separately or in combination, preclude the Veteran from securing and following a substantially gainful occupation consistent with his education and occupational experience.  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the specific supporting evidence of record.  The examiner must provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and may result in a return of the claim to the examiner.  

7. After completion of the above and any additional development deemed necessary, the RO/AMC must review the issues on appeal.  All applicable laws and regulations must be considered.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be afforded the opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


